DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because elements X25 and X26 are both labeled “leak position/amount determination unit” in Figure 1. Unit X26 should be corrected to read “output display unit” as described in the specification (¶ [0027]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claim limitations are:
time series measurement value acquisition unit (claims 1 and 7) 
time series measurement data extraction unit (claims 1, 2, 4, 7, and 9) 
piping network model construction unit (claims 1 and 7)  
time series response calculation unit (claims 1 and 7) 
leak position/amount determination unit (claims 1, 2, 4, 7, and 9) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Additionally, the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
time series measurement value acquisition unit (claims 1 and 7) 
time series measurement data extraction unit (claims 1, 2, 4, 7, and 9)
piping network model construction unit (claims 1 and 7)
time series response calculation unit (claims 1 and 7)
leak position/amount determination unit (claims 1, 2, 4, 7, and 9) 
The specification only shows the above units as black boxes (X21-X26; fig. 1) and states, “these processes are executed by software processing.” (Published Application, ¶ [0026]). Further, it is unclear how the leak/position amount determination unit (X26) determines the leak position/amount from the time-series measurement data of entrance and exit pressure (P0, P1) and flow rate (G0; ¶¶ [0035-0036]).
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 7, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
time series measurement value acquisition unit (claims 1 and 7) 
time series measurement data extraction unit (claims 1, 2, 4, 7, and 9)
piping network model construction unit (claims 1 and 7)
time series response calculation unit (claims 1 and 7)
leak position/amount determination unit (claims 1, 2, 4, 7, and 9) 
Regarding claims 1, 2, 4, 7, and 9, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not appear to describe any structure that performs the above functions. The drawings merely show black boxes for the various units (X21-X26; fig. 1) and the specification does not appear to link any structure to the claimed functions beyond the statement, “these processes are executed by software processing.” (Published Application, ¶ [0026]).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 13 are also rendered indefinite by the limitation “a high change in pressure” (claim 1 – ¶ 3; claim 13 – l. 3), which is a relative term.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Similarly, claim 7 is rendered indefinite by the limitation “high rate of change” (¶ 9).

Claim Rejections - 35 USC § 102

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 9, and 12-14. is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhary et al. (US 9,599,531 B1).
Regarding claim 1, Chaudhary discloses a device for detecting leaks of a gas or liquid in a piping network (fig. 1), the device temporarily accumulating a compressed gas or liquid compressed by a compressor (station 12 may include a compressor; c. 4, ll. 21-23) in a supply tank (first station 12) and then supplying the compressed gas or liquid from the supply tank (first station 12) via the piping to a terminal facility (other station 12) consuming the compressed gas or liquid, the leak detection device comprising: a device for detecting leaks of a gas or liquid in a piping network (10; fig. 1), the leak detection device comprising: a time series measurement value acquisition unit (a portion of server 20 functions as a time series measurement value acquisition unit) acquiring a time series measurement value for each of a supply tank pressure (pressure detected at supply station 12) and supply tank flow rate supplied from the gas or liquid supply tank and a terminal facility pressure at an entrance of the terminal facility (server 20 receives a temporal series of measurements 15 from sensors at station 12 including pressure and flow rate; c. 4, ll. 23-27, 31-35); a time series measurement data extraction unit (a portion of 
Regarding claim 7, Chaudhary discloses a piping network leak detection system (fig. 1) for detecting leaks of a gas or liquid flowing through piping in a piping network (10), the system temporarily accumulating a compressed gas or liquid compressed by a compressor in a supply tank (12) and then supplying the compressed gas or liquid from the supply tank (12) via the piping to a terminal facility (other stations) consuming the compressed gas or liquid, the piping network leak detection system comprising: a supply tank pressure sensor detecting a pressure of the compressed gas or liquid supplied from the supply tank (station 12 may include a compressor and a sensor to measure pressure; c. 4, ll. 21-27); a supply tank flow rate sensor detecting a flow rate of the gas or liquid from the supply tank (station 12 may include a sensor to measure flow-rate; c. 4, ll. 23-27); a terminal facility pressure sensor detecting a pressure at an entrance of the terminal facility (other stations 12 may be considered terminal facilities and also include a sensor to measure pressure; c. 4, ll. 2-7); a piping network leak detection device (20); and a display device (130; c. 5, ll. 61-63), wherein the piping network leak detection device (20) includes: a time series measurement value acquisition unit (a portion of server 20 functions as a time series measurement value acquisition unit) acquiring and storing a time series measurement value of each pressure sensor and flow rate sensor pertaining to a time duration during operation of the compressor from the supply tank pressure sensor, the supply tank flow rate sensor, and the terminal facility pressure sensor (server 20 acquires a temporal series of measurements 15 from sensors at station 12 including pressure and flow rate; c. 4, ll. 23-27, 31-35); a time 
Regarding claims 2, 4, and 9, Chaudhary discloses wherein the leak position/amount determination unit (20) corrects the leak amount by solving a problem so as to minimize a difference between time series measurement data of the supply tank flow rate by the time series measurement data extraction unit and time series calculation data of the supply tank flow rate by the time series response calculation unit by using the leak amount as an unknown parameter (server 20 corrects the leak amount by solving a problem so as to minimize the difference between the temporal series measurement data from the sensor and the temporal series measurement data from the prediction model; c. 19, ll. 38-67); wherein the time series measurement data is extracted more than once by the time series measurement data extraction unit (20), the leak detection is executed more than once by the leak position/amount determination unit (20), and the output display unit (130) displays a history and result of the leak detection (server 20 performs the analysis of temporal series measurement data from the sensors and determines a leak status more than once, and output display 130 displays a result of the leak detection; step 1365, fig. 13); the output display unit (125) transmits a history and result of the leak detection to the display device (130), and the display device (130) displays the received information (display controller 125 transmits leak detection information from server 20 to display device 130).
12-14, the method steps thereof are met by the operation of the invention of Chaudhary as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 6, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary et al. (US 9,599,531 B1) in view of Yokono (US 2017/0307465 A1).
Regarding claims 3, 5, 6, 8, 10, and 11, Chaudhary discloses the invention as set forth above.
Although Chaudhary is silent on the specific data that is displayed on the display screen (130), it is well known in the art of leak detection to provide a display so a user may access related information. 
Yokono teaches a leak detection system wherein an output display unit (displays 19 and 30) displays a direction in which a compressed gas flows (the display shows a direction, such as “upstream” in which the gas flows; fig. 16), a leak position (the display shows a leak position of the leak portion; fig. 16), a leak amount (amount of leakage; fig. 1), and an annual loss (monetary value of leakage in Yen/year; fig. 1); wherein the output display unit (19, 30) displays an execution date, a data measurement date (date and time of measurement; fig. 1), a boundary condition 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Chaudhary with the display data of Yokono to efficiently manage data of leaks in a large pipeline network, such as a plant, to devise a plan for maintenance (Yokono, ¶¶ [0014-00158]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIKA J VILLALUNA/Primary Examiner, Art Unit 2852